Citation Nr: 0818150	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to recognition of the veteran's daughter, born in 
October 1955, as a "helpless child," on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18 years.



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran, upon whose service the appellant makes this 
claim, had active military duty from April 1941 to August 
1943.  The appellant in this matter is the veteran's 
surviving daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision issued by the RO.

The appellant requested a hearing before the Board at the RO 
in her May 2006 Substantive Appeal.  She was scheduled for 
such a hearing in June 2007, but she failed to report for 
that hearing and provided no explanation for her failure to 
report.  Consequently, her hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702(d) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

At the outset, the Board notes that the term "child" for the 
purposes of Title 38 of the United States Code is 
specifically defined.  For purposes of determining 
eligibility as a claimant under Title 38, a child must be 
unremarried and must be either under the age of 18, have 
become permanently incapable of self-support before the age 
of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. § 
3.356 are for consideration.  These factors are:

(1) The fact that a claimant is earning her own support is 
prima facie evidence that she is not incapable of self- 
support.  Incapacity for self-support will not be considered 
to exist when the child by her own efforts is provided with 
sufficient income for her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years may be so held at a later date, even though 
there may have been a short intervening period or periods 
when her condition was such that she was employed, provided 
the cause of incapacity is the same as that upon which the 
original determination was made, and there were no 
intervening diseases or injuries that could be considered as 
major factors.  Employment which was only causal, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting the permanent incapacity of self- 
support otherwise established.

(3) It should be born in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending upon the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature, within the physical or mental capacity of the 
child, which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered a major 
factor in the determination to be made, unless it is shown 
that it was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involve no actual or 
substantial rendition of services. 38 C.F.R. § 3.356.

The US Court of Appeals for Veterans Claims (Court) has held 
that in cases such as this, the "focus of analysis must be on 
the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
For purposes of initially establishing helpless child status, 
the claimant's condition subsequent to his or her 18th 
birthday is not for consideration.  However, if a finding is 
made that a claimant was permanently incapable of self- 
support as of her 18th birthday, then evidence of the 
claimant's subsequent condition becomes relevant for the 
second step of the analysis, that is, whether there is 
improvement sufficient to render the claimant capable of 
self-support.  If the claimant is shown to be capable of 
self-support at 18, VA is required to proceed no further. Id.

The Board observes that the record indicates that Social 
Security Administration (SSA) records exist which could have 
an impact on the outcome of this appeal.  In this regard, the 
Board notes that VA regulations provide that VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency, such as the SSA.  VA 
will end such efforts to obtain records from a Federal 
department or agency, such as SSA, only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain the records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  

If the RO is unable to obtain the SSA records, or after 
continued efforts to obtain the SSA records it is concluded 
that it is reasonably certain that they do not exist or 
further efforts to obtain them would be futile, the appellant 
should be notified accordingly.  See 38 C.F.R. § 3.159(e).



Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding her claim.  

The letter must inform the appellant 
about the information and evidence that 
is necessary to substantiate the claim, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession.  Furthermore, this 
notification must provide the appellant 
with information pertaining to the 
potential effective date of any award of 
benefits in her claim. 

2.  The RO must make another attempt to 
obtain all records of treatment of the 
appellant corresponding to her SSA file 
using the standard procedures.  All 
records/responses received should be 
associated with the claims file.  If 
these records are not found, that should 
be so certified and the appellant 
notified in accordance with applicable 
laws concerning Federal records.  

3.  Then, the RO should readjudicate the 
appellant's claim.  If the determination 
remains unfavorable to the appellant, she 
must be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.   

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



